Citation Nr: 0417657	
Decision Date: 07/01/04    Archive Date: 07/14/04

DOCKET NO.  00-21 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial increased rating for varicose veins 
of the left leg, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from March 1944 to 
November 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Phoenix, Arizona.  In that decision, the RO granted service 
connection for varicose veins of the left leg and awarded a 
10 percent evaluation to this disability, effective from 
April 1999.  

Following receipt of notification of the decision, the 
veteran perfected a timely appeal with respect to the 
assignment of a 10 percent evaluation for the 
service-connected varicose veins of his left leg.  During the 
current appeal, and specifically by a February 2002 rating 
action, the RO granted an increased rating of 20 percent for 
this service-connected disability, effective from April 1999.  

The disability rating assigned to the service-connected 
varicose veins of the veteran's left leg is based on an 
initial grant of service connection for this disorder.  As 
such, the entire period associated with this 
service-connected disability will be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue addressed in this decision has been 
obtained.  

2.  The service-connected varicose veins of the veteran's 
left leg are manifested by severe superficial venous 
varicosities from his left foot extending upward to his upper 
thigh level (anteriorly and posteriorly), the need to wear 
compression hose constantly, a mild rubor from just above his 
knee to his midfoot with paler toes, and a scar in his left 
popliteal fossa and on his left groin but also by good 
dorsalis pedis and posterior tibial arterial pulses, warm 
feet, intact skin (which is pink, warm, and dry and which 
involves no discoloration), and no persistent edema, stasis 
pigmentation, eczema, ulcerations, ischemia, or medication 
for left leg pain.  


CONCLUSION OF LAW

The criteria for a disability rating greater than 20 percent 
for the service-connected varicose veins of the left leg have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.104, Diagnostic Code 7120 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  This law eliminated the concept of a well-grounded 
claim (inapplicable here), redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The Court also held that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In a letter dated in July 1999, the statement of the case 
(SOC) issued in May 2000, the supplemental statements of the 
case (SSOCs) furnished in February 2002 and April 2003, a 
letter dated in July 2003, and the SSOC issued in September 
2003, the RO informed the veteran of the provisions of the 
VCAA, the criteria used to adjudicate his initial rating 
claim, the type of evidence needed to substantiate this 
issue, as well as the specific information necessary from 
him.  Further, the SOC and multiple SSOCs furnished in the 
present case advised the veteran of the evidence of record 
and of the reasons and bases for the decision.  In addition, 
in the July 2003 letter, the RO specifically notified the 
veteran that VA would assist in obtaining identified records 
but that it was his duty to give enough information to enable 
VA to obtain any such available additional records and that 
he had the responsibility to ensure that the RO received the 
records not in the possession of a federal department or 
agency.  

Moreover, in the July 2003 letter, the RO asked the veteran 
to submit "information describing additional evidence or the 
evidence itself" to the agency.  This statement, which 
references the veteran's opportunity to provide VA with 
information concerning a variety of additional sources of 
evidence or with the evidence itself, appears to satisfy the 
"fourth element" of the VCAA notice requirements (which 
stipulates that VA must request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)").  

Further, the Board acknowledges that the RO did not first 
inform the veteran of the specific information necessary from 
him or his opportunity to submit any pertinent evidence until 
the July 2003 letter, which was issued after the initial 
denial of a disability rating greater than 10 percent in 
March 2000.  In this regard, the Board notes that the initial 
denial of this issue occurred prior to the enactment of the 
VCAA.  In any event, the Board finds that such defect (with 
respect to the timing of the VCAA notice requirement) was 
harmless error.  

As discussed above, the content requirements of a VCAA notice 
have been fully satisfied in accordance with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  Additionally, in 
reviewing AOJ determinations on appeal, the Board is required 
to review the evidence of record on a de novo basis and 
without providing any deference to the AOJ's decision.  Thus, 
there is no "adverse determination," as discussed by the 
Court in Pelegrini, for the veteran to overcome.  

The VCAA requires that, with regard to the satisfaction of 
the duty to notify, a claimant must be given the opportunity 
to submit information and evidence in support of his or her 
claim.  Once this has been accomplished, all due process 
concerns have been satisfied.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (harmless error).  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial to the veteran.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  A review 
of the claims folder indicates that the RO has obtained 
available and relevant post-service treatment records 
adequately identified by the veteran.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
Also, during the current appeal, the veteran has been 
accorded several relevant VA examinations.  

At the personal hearing conducted before the undersigned 
Veterans Law Judge at the RO in January 2004, the veteran 
expressed his belief that the VA examinations that he was 
accorded during the current appeal were inadequate.  
2004 hearing transcript (2004 T.) at 4-6, 9-11.  The Board 
has reviewed the reports of these evaluations as well as the 
records of pertinent outpatient VA and private medical 
treatment that the veteran has received during the current 
appeal.  The Board finds that these documents provide 
sufficient evidence with which to rate adequately the 
service-connected varicose veins of the veteran's left leg.  

Further review of the claims folder indicates that, in March 
2004 after the case was received at the Board, the veteran 
submitted a copy of a report of an outpatient treatment 
session completed at the VA Outpatient Clinic in Yuma, 
Arizona during that month.  The RO has not had an opportunity 
to consider this additional evidence, and the veteran has not 
submitted a waiver of such consideration by the agency of 
original jurisdiction.  Significantly, however, the 
information contained in this medical record (which includes 
the veteran's complaints of intermittent statis edema of his 
left leg, intense itching of the skin, redness, and left calf 
muscle pain with walking as well as objective evaluation 
findings of good femoral and popliteal pulses, not well felt 
dorsalis pedis and posterior pulses, no significant rashes 
over the left lower extremity, varicose veins of the left 
leg, and no significant edema) is duplicative of evidence 
already included in the file and considered by the RO.  As 
such, a remand to accord the RO an opportunity to consider 
the March 2004 VA medical record is not necessary.  

Consequently, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand regarding the issue on appeal would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

Factual Background

According to the service medical records, the veteran was 
treated for varicose veins of his left leg in September and 
October 1944.  His initial complaints included pain and 
weakness in his left leg.  A physical examination 
demonstrated large varicosities of the left popliteal space.  
He underwent surgery which involved exposure of the left 
posterior saphenous vein at the proximal end of the popliteal 
space and ligation of the vein.  

Subsequently, in May 1945, the veteran sought treatment for 
complaints of pain in his left leg with prolonged standing.  
A physical examination provided evidence of varicosity of the 
veins in the left popliteal space.  Approximately two weeks 
later in the same month, the veteran underwent ligation and 
injection of the left saphenous vein.  The veteran's 
post-operative condition was described as good.  

Approximately two weeks thereafter in June 1945, the veteran 
received another injection into the vein in his popliteal 
area.  An ace bandage was applied.  Two days later he 
complained of soreness and pain around the site of the 
injection.  One week later in June 1945 his reaction from the 
injection had subsided, and he reported experiencing no pain 
at the site of the injection.  One week thereafter in the 
same month, the veteran was found to be fit for duty and was, 
thus, returned to duty.  

According to relevant post-service medical records, between 
November and December 1946, the veteran was hospitalized at a 
VA medical facility.  A VA examination conducted during that 
time demonstrated no varicose veins.  

Subsequently, in December 1999, the veteran underwent a VA 
artery and vein examination.  At that time, he reported 
experiencing increased pain and afternoon swelling, a 
slapping gait to the left side, and the need for 
anti-thromboembolism type stockings.  He denied having any 
history of clotting, phlebitis, or pulmonary embolism.  A 
physical examination demonstrated good radial dorsalis pedis, 
and posterior tibial and femoral, pulses.  Specific 
evaluation of the veteran's left lower extremity demonstrated 
an anti-embolism stocking in place, an old scar behind the 
left knee and left groin, 4+ varicose veins in the left leg, 
a negative Homan's sign, no ankle edema, and no dermatitis.  
The examiner diagnosed, in pertinent part, status post 
stripping of varicose veins in the left leg (in '44 and '45) 
with gradual recurrence of pain and swelling.  

In March 2000, the RO considered this in-service, and 
post-service, evidence.  In particular, the RO granted 
service connection for varicose veins of the left leg, and 
awarded a 10 percent evaluation, effective from April 1999.  

According to additional evidence subsequently received, in 
December 1998, the veteran was fitted for an anti-embolism 
stocking for his varicose veins.  In January 2000, he sought 
VA medical care for complaints of aching and swelling in his 
left leg.  The examiner assessed possible mild lower 
extremity vascular insufficiency.  The veteran was again 
fitted for an anti-embolism stocking.  In the following 
month, the veteran again sought VA treatment for complaints 
of aching sensations in his leg.  The examiner observed that 
the veteran wore a compression hose.  A physical examination 
reflected profuse varicose veins bilaterally.  The examiner 
recommended that the veteran elevate his legs for 15 to 
30 minutes and continue to wear compression hose to prevent 
chronic venous insufficiency with ulcers.  

In April 2000, the veteran received pertinent treatment from 
his private physician.  Specifically, the veteran explained 
that he wore compression hose below his knee daily.  The 
doctor concluded that the veteran had severe venous 
insufficiency.  

At an August 2000 VA outpatient treatment session, the 
veteran reported experiencing no increased swelling or pain 
in his left leg.  He did, however, describe more fatigue in 
his left lower extremity than in his right leg.  

In February 2001, the veteran sought further treatment from 
his private physician.  At that time, the veteran complained 
of tiredness and swelling in his left leg.  The doctor 
concluded that the veteran's varicose veins were very 
markedly severe.  In pertinent part, the physician assessed 
severe fairly large superficial varicosities of the left 
lower extremity.  

In May 2001, the veteran underwent another VA miscellaneous 
arteries and veins examination.  At that time, he complained 
of intermittent swelling in his left leg, which was relieved 
by elevation of this extremity.  He reported wearing 
stockings.  A physical examination demonstrated the presence 
of a scar in the left popliteal fossa and on the left groin, 
truncular varicose veins in the left lower extremity, warm 
feet, and palpable femoral popliteal and posterior tibial 
pulses.  A venous duplex scan reflected the presence of 
reflex in the left saphenous vein of the left leg but no 
evidence of reflex in the deep system of this extremity.  The 
greater saphenous vein was not visualized in the veteran's 
left leg.  The examiner provided an impression of stage 4 
chronic venous insufficiency predominantly in the left lower 
extremity.  

In January 2002, the veteran underwent an evaluation of his 
varicose veins with his private physician.  At that time, the 
veteran complained of swelling, cold feet, easy fatigability, 
nocturnal cramping, a gradual decrease in tolerance of 
walking distance, and the need for support hose below the 
knee.  A physical examination demonstrated severe superficial 
varicose veins on the left side, no discoloration of the 
skin, no stasis or stasis dermatitis, good dorsalis pedis and 
posterior tibial pulses, and 1+ pre-tibial and pedal edema.  
The doctor assessed progressively severe superficial varicose 
veins.  

In February 2002, the RO assigned a 20 percent evaluation for 
the service-connected varicose veins of the left leg, 
effective from April 1999.  

At a VA outpatient treatment session completed in February 
2002, the veteran reported doing well when wearing his 
support hose.  A physical evaluation reflected bilateral 
varicose veins which were worse on the veteran's left leg 
than his right leg.  

At a VA miscellaneous arteries and veins examination 
conducted in July 2002, the veteran described the need to 
wear stockings, swelling when not wearing hose, pain, 
increasing dilatation of the veins, the spread of the 
dilatation going down into his left foot and a little 
appearing above his left knee, increasing fatigue with 
walking, and extreme pain upon prolonged standing.  A 
physical examination of the veteran's left lower extremity 
demonstrated no edema, no stasis pigmentation, no 
ulcerations, truncal varicosities in the popliteal fossa and 
across the calf, a mild rubor from just above the knee to the 
midfoot with paler toes, warm feet, intact skin, and present 
left femoral and posterior tibial pulses.  The examiner noted 
that there was no evidence in the veteran's private treatment 
records of medication for left leg pain.  In addition, the 
examiner provided an impression of venous insufficiency in 
the left lower extremity and expressed his opinion that the 
arteries and veins of the veteran's left leg were stable 
since his last ratings evaluation.  

At a September 2002 VA outpatient treatment session, the 
veteran reported that his varicose veins had worsened.  In 
particular, he complained of aching pain in his left leg when 
he is active as well as an intermittent burning pain in his 
left foot.  A physical examination of the veteran's left 
lower extremity demonstrated varicose veins, a support hose, 
no edema, and skin which was pink, warm, and dry.  The 
examiner assessed varicose veins.  

In June 2003, the veteran presented testimony regarding his 
initial rating claim before a hearing officer at the RO.  
Specifically, the veteran testified that, as a result of the 
service-connected varicose veins of his left leg, he 
experiences extreme pain upon prolonged walking and standing 
and needs to wear hose constantly.  2003 hearing transcript 
(2003 T.) at 2-7, 10.  

At a July 2003 private treatment session, the veteran 
reported that he was having problems with his varicose veins.  
In particular, he described a worsening of discomfort and 
increased edema.  He also stated that he has to wear support 
hose daily.  A physical examination of the veteran's left leg 
showed severe superficial venous varicosities from the foot 
extending upward to the upper thigh level (anteriorly and 
posteriorly), good dorsalis pedis and posterior tibial 
arterial pulses, and no evidence of ischemia.  In pertinent 
part, the veteran's treating physician diagnosed superficial 
venous varicosities of the left leg, which "continues over 
time to worsen."  

At the January 2004 personal hearing before the undersigned 
Veterans Law Judge at the RO, the veteran testified that, as 
a result of the varicose veins of his left leg, he constantly 
wears support hose and experiences pain which is not constant 
but which worsens upon prolonged walking or standing, 
constant edema, and some beginning discoloration.  He 
specifically denied experiencing any ulceration, statis 
dermatitis, or eczema.  2004 T. at 3-4, 7, 11-12.  

Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2003).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Since the present appeal arises from an 
initial rating decision which established service connection 
and assigned an initial disability rating, it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2003).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2003).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2003).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2003).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility. See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2003).

According to the applicable diagnostic code, a 20 percent 
rating requires evidence of persistent edema which is 
incompletely relieved by elevation of the extremity, with or 
without beginning stasis pigmentation or eczema.  38 C.F.R. 
§ 4.104, Diagnostic Code 7120 (2003).  The next higher 
evaluation of 40 percent necessitates evidence of persistent 
edema and stasis pigmentation or eczema, with or without 
intermittent ulceration.  Id.  A 60 percent rating requires 
evidence of persistent edema or subcutaneous induration, 
stasis pigmentation or eczema, and persistent ulceration.  
Id.  A total schedular evaluation of 100 percent warrants 
evidence of massive board-like edema with constant pain at 
rest, attributable to the effects of varicose veins.  Id.  

The veteran has described the need to wear support hose 
constantly, pain which is not constant but which worsens upon 
prolonged walking or standing, constant edema, and some 
beginning discoloration.  He has also denied experiencing any 
ulceration, statis dermatitis, or eczema.  See, e.g., 2003 T. 
at 2-7, 10 and 2004 T. at 3-4, 7, 11-12.  

The veteran's descriptions of this service-connected 
pathology are deemed to be competent evidence.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Importantly, however, 
the veteran's descriptions of his service-connected varicose 
veins must be considered in conjunction with the clinical 
evidence of record as well as the pertinent rating criteria.  

In this regard, the Board acknowledges that the post-service 
examinations and VA and private outpatient treatment sessions 
have reflected severe superficial venous varicosities from 
the veteran's left foot extending upward to his upper thigh 
level (anteriorly and posteriorly), the need to wear 
compression hose constantly, a mild rubor from just above the 
knee to the midfoot with paler toes, and a scar in the left 
popliteal fossa and on the left groin.  Significantly, 
however, these post-service evaluations have also 
demonstrated good dorsalis pedis and posterior tibial 
arterial pulses, warm feet, intact skin (which is pink, warm, 
and dry and which involves no discoloration), and no 
persistent edema, stasis pigmentation, eczema, ulcerations, 
ischemia, or medication for left leg pain.  Furthermore, the 
veteran has specifically denied experiencing any ulceration, 
statis dermatitis, or eczema.  See, e.g., 2004 T. at 3-4, 7, 
11-12.  Without evidence of persistent edema and stasis 
pigmentation or eczema (with or without intermittent 
ulceration), the next higher rating of 40 percent for the 
service-connected varicose veins of the veteran's left leg is 
not warranted.  38 C.F.R. § 4.104, Diagnostic Code 7120 
(2003).  

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted.  That provision 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence showing that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  The facts of 
this case do not show that the varicose veins of the 
veteran's left leg result in marked interference with his 
employment or requires frequent periods of hospitalization.  
Rather, the Board notes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  
38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  Factors such as 
requiring periodic medical attention are clearly contemplated 
in the Schedule and provided for in the evaluations assigned 
herein.  What the veteran has not shown in this case is that 
the varicose veins of his left leg result in unusual 
disability or impairment that renders the criteria and/or 
degrees of disability contemplated in the Schedule 
impractical or inadequate.  Accordingly, consideration of 
38 C.F.R. § 3.321(b)(1) is not warranted in this case.  


ORDER

A initial disability rating greater than 20 percent for the 
service-connected varicose veins of the left leg is denied.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



